DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 10, 19, and 27 are objected to because of the following informalities: the phrase “the patient” in step v) of claim 1 and step (e) of claim 19 should be amended to read - - the subject - -; the phrase “ a subject’s” in line 2 of claims 10 and 27 should be amended to read - - the subject’s - -.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 and 19-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 1 and 19 broadly recite determining a spatial distribution of burst suppression activity by receiving and analyzing “physiological feedback” from locations associated with a subject’s brain. The use of the phrase “physiological feedback” encompasses any and all types of physiological signals that may be acquired from locations “associated with” a subject’s brain, including 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-8, 10, and 19-27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. A streamlined analysis of claim 19 follows.
Regarding claim 19, the claim recites a series of steps or acts, including determining a current and/or future state of the brain of a patient based on a spatial pattern of physiological feedback. Thus, the claim is directed to a process, which is one of the statutory categories of invention.
The claim is then analyzed to determine whether it is directed to any judicial exception. The step of determining a current and/or future state of the brain of a patient based on a spatial pattern of physiological feedback sets forth a judicial exception. This step describes a concept performed in the human mind (including an observation, evaluation, judgment, opinion). Thus, the claim is drawn to a Mental Process, which is an Abstract Idea.

Next, the claim as a whole is analyzed to determine whether any element, or combination of elements, is sufficient to ensure that the claim amounts to significantly more than the exception. Besides the Abstract Idea, the claim recites additional steps of receiving physiological feedback from a subject, assembling a set of time-series data using the received physiological feedback, identifying portions of the set of time-series data that indicate a burst suppression activity, and determining a spatial pattern fo the burst suppression activity. These steps are all recited at a high level of generality such that they amount to insignificant presolution activity, e.g., mere data gathering steps necessary to perform the Abstract Idea. When recited at this high level of generality, there is no meaningful limitation, such as a particular or unconventional step that distinguishes it from well-understood, routine, and conventional data gathering and processing activity used in EEG analysis methods prior to Applicant's invention. Furthermore, it is well established that the mere physical or tangible nature of additional elements such as the obtaining and comparing steps do not automatically confer eligibility on a claim directed to an abstract idea (see, e.g., Alice Corp. v. CLS Bank Int'l, 134 S.Ct. 2347, 2358-59 (2014)).
Consideration of the additional elements as a combination also adds no other meaningful limitations to the exception not already present when the elements are considered separately. Unlike the Diehr in which the elements limiting the exception are individually conventional, but taken together act in concert to improve a technical field, the claim here does not provide an improvement to the technical field. Even when viewed as a combination, the additional elements fail to transform the exception into a patent-eligible application of that exception. Thus, the claim as a whole does not amount to significantly more than the exception itself. The claim is therefore drawn to non-statutory subject matter.
Regarding claim 1, the device recited in the claim is a generic device comprising generic components configured to perform the Abstract Idea. The claim merely recites a generic input, a processor, and a display. According to section 2106.05(f) of the MPEP, merely using a computer as a tool to perform an abstract idea does not integrate the Abstract Idea into a practical application.
The dependent claims also fail to add something more to the abstract independent claims as they generally recite method steps pertaining to data gathering and the display of data. The steps and elements recited in the independent claims maintain a high level of generality even when considered in combination with the dependent claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4-8, 10, 19, 20, and 22-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by John’467 (USPN 6,067,467 – cited by Applicant).
Regarding claim 1, Figure 1 of John’467 discloses a system for monitoring a subject, the system comprising: an input (11a-11f, 12a-12f, 13, 16) configured to receive physiological feedback from locations 
Regarding claim 2, the processor is further configured to apply a segmentation algorithm to identify the portions of the set of time-series data (col. 3, lines 53-55, col. 6, lines 62-65 – in order for artifact-free epochs to be connected/stitched together, the original EEG signal must first be segmented into epochs).
Regarding claim 4, the processor is configured to determine a burst spectral content (power) using the received physiological feedback (col. 13, lines 50-52).
Regarding claims 5 and 6, the processor is configured to compare the determined burst spectral content against a reference set of burst profiles related to a non-burst suppression state (col. 13, lines 50-64).
Regarding claim 7, the processor is capable of providing an indication in relation to the current brain state of the subject upon recovery from the burst suppression state (col. 8, lines 18-38 -- the method of John’467 is performed in real-time and on an on-going basis. Therefore, any recovery from the burst suppression state will be indicated upon recovery from the burst suppression state).
Regarding claim 8, John et al.’647 teaches that the processor is further configured to determine a likelihood (probability) of the current brain state underlying a burst suppression pattern (col. 11, line63 – col. 12, line 16).

Regarding claims 19, 20, and 22-27, the above cited sections of John’467 disclose a method comprising the steps set forth in the claims.
Regarding claim 28, John’467 discloses having an operator control the amount of anesthesia being administered to the subject (and thus, the brain state of the subject) using the determined current and/or future state (col. 13, lines 56-58). It is noted that claim 28 does not require the controlling to be automated.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over John’467, as applied to claims 1 and 19, in view of Bier et al.’431 (US Pub No. 2008/0249431 – cited by Applicant).
John’467 discloses all of the elements of the current invention, as discussed in paragraph 8 above, except for the processor being further configured to determine a burst timing pattern using burst timing information obtained from locations exhibiting the burst suppression activity. Bier et al.’431 teaches using a processor to determine a burst timing pattern (burst suppression intervals) in order to improve patient care by providing information enabling more appropriate titration of sedatives (page 4, sections [0052-0058]). It would have been obvious to one of ordinary skill in the art at the time the invention was .
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over John’467, as applied to claim 1, in view of Mantzaridis et al.’176 (US Pub No. 2002/0117176).
John’467 discloses all of the elements of the current invention, as discussed in paragraph 8 above, except for the system further comprising controller for controlling the brain state of the subject using the determined current and/or future state. It is noted that John’467 does teach allowing an operator to manually control the brain state of the subject using the determined current and/or future state. Mantzaridis et al.’176 teaches allowing a system to provide closed-loop anesthesia control based on an analysis of a subject’s EEG signals. The closed-loop anesthesia control uses a controller to regulate the anesthetic supply and maintain a desired anesthesia depth level of the subject (sections [0001], [0009], [0015], and [0017]). It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the system of John’467 to include a closed-loop controller configured to control the brain state of the subject using the determined current and/or future state, as taught by Mantzaridis et al.’176, since it would maintain the subject at a desired anesthesia depth level.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sarkela et al. (Automatic Analysis…) discloses using a segmentation algorithm on an EEG signal to identify burst suppression. Several of the prior art references cited by the Applicant disclose using a closed-loop method to control the brain state of a subject based on a determined current state of the subject. Cook’159 (US Pub No. 2002/0059159 – cited by Applicant) teaches determining the likelihood (overall .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETSUB D BERHANU whose telephone number is (571)270-5410. The examiner can normally be reached Mon-Fri 9:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ETSUB D BERHANU/Primary Examiner, Art Unit 3791